Ganaj v New York City Health & Hosps. Corp. (2015 NY Slip Op 06294)





Ganaj v New York City Health & Hosps. Corp.


2015 NY Slip Op 06294


Decided on July 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2015

Gonzalez, P.J., Mazzarelli, DeGrasse, Kapnick, JJ.


15072 303203/08

[*1] Miranda Ganaj, et al., Plaintiffs-Appellants,
vNew York City Health and Hospitals Corporation, Defendant-Respondent.


Norman A. Olch, New York, for appellants.
Zachary W. Carter, Corporation Counsel, New York (Devin Slack of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Edgar G. Walker, J.), entered on or about March 25, 2013, upon a jury verdict, in favor of defendant, unanimously affirmed, without costs.
Plaintiffs failed to preserve their challenges on appeal regarding the charges and the supplemental charge to the jury and the verdict sheet interrogatories, as they never made their objections before the jury returned its verdict (CPLR 4110-b, 4111[b]; Barry v Manglass , 55 NY2d 803, 805-806 [1981]). In any event, the court's instructions to the jury and the verdict sheet were proper.
Furthermore, the jury's verdict is supported by a fair interpretation of the evidence and therefore is not against the weight of the evidence (see Lolik v Big V Supermarkets , 86 NY2d 744, 746 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 28, 2015
CLERK